Presentation of the work programme of the Swedish Presidency (debate)
The next item is the statement by the President-in-Office of the Council on presentation of the work programme of the Swedish Presidency.
President-in-Office of the Council. - (SV) Mr President, honourable Members, allow me first to congratulate you on the election of your new president. I am looking forward to working with Jerzy Buzek during the Swedish Presidency - and of course also in the time thereafter.
It is an honour for me to address the European Parliament as President-in-Office of the European Council. I know that approaching half of you have been elected to this assembly for the first time. Collectively, you all give a voice to 500 million Europeans. There are great expectations of you.
I am addressing you during a challenging period. Rarely has the EU cooperation faced harsher tests and tests so varied in nature. In the short term we aim to ensure a smooth transition to a new treaty - the Treaty of Lisbon. Now and in the slightly longer term, we must continue to manage the economic and financial crisis. Under the surface is the threat of a growing climate crisis which, in the long term, is the greatest challenge we face.
One thing is clear. If the Swedish Presidency is to succeed in the many challenges facing it, we must work alongside you - you who work at the heart of European democracy. We hope for your support and cooperation, and that you are prepared to take on the challenges together with us.
When we talk of the history of the EU, we tend to maintain that the cooperation has created a foundation for peace in a Europe that has so often been characterised by the opposite. I would like to tell you that my grandfather was a Swedish soldier posted to the Norwegian border during the Second World War - a war in which Sweden was neutral. The nearest my grandfather got to the war was to occasionally get a glimpse of it - from a safe distance. For a long time, that was Sweden's relationship with Europe: observing from a distance.
While Europe was left in ruins after the Second World War, Sweden was untouched. We were richer economically - but poor in terms of European community. Twenty years ago the barbed wire between Austria and Hungary was cut. The Berlin Wall came down, and Europe changed almost overnight. A number of countries then set out on the journey that resulted in representatives of 27 countries sitting in this room today. Sweden was one of these countries.
If you are a late starter, you need time to catch up. In the late 1980s political commitment for Europe began to mature in Sweden. Slowly the realisation of Sweden's closeness to and dependence on Europe grew. Sweden's foreign minister Carl Bildt played a decisive role in the work on bringing Sweden into the European community - in other words, accepting openness, globalisation and free trade. He was driven by a firm conviction that Sweden belonged in Europe.
Eighteen years ago we made our application for membership of the European Union. We had finally matured in our conviction that people's lives and our future could best be served by cooperation and community with others, that we had something to contribute - and that we had much to learn. We were no longer afraid of cooperating. We dared to be part of Europe.
These years from the mid-1980s onwards, which were revolutionary for Sweden, ran in parallel with a deepening of my own political commitment. I had a strong yearning for Europe, as did many of my generation of Swedish politicians. I remember how as a young, newly elected member of the Swedish parliament I was invited to visit the European Parliament. It was a sign of Parliament's openness and accessibility - despite the fact that at that time Sweden was not a member of the Union.
A few years later, in 1997, after Sweden had joined the Union, I was involved in putting together the PPE Group's youth organisation, Youth of EPP, and I myself became its first chairman. It enabled me to see how European cooperation worked in practice. Together we sought European solutions to European problems. We got to know not only each other, but also each other's history and culture. It enabled me to get to know the capital cities of Europe - and I can hardly count the number of churches I visited in Europe in the process.
In 20 years Sweden has gone from observing at a distance to being an active part of the European cooperation. This has in turn had an effect on the Swedish population. Ten years ago, one in three Swedes thought EU membership was good for the country, but just as many thought the opposite. Today that has reversed. Nearly two in three Swedes believe that EU membership is good for Sweden. In the elections to the European Parliament in June, more that 45 per cent of Swedes turned out to vote. That is eight per cent more than in 2004, and it is above the average for Europe. Today Sweden is a country that appreciates and takes a positive view of EU membership. We woke up to it a bit late, but we have worked hard to catch up. That is a victory for all of us who believe in European cooperation.
(Applause)
Mr President, honourable Members, we are facing the question of the fate of our generation - a social problem which, unlike many others, is growing slowly - and only in the wrong direction. Our planet has a fever. Its temperature is rising - and it is up to us to react. The Greenland icecap is shrinking by more than 100 cubic kilometres every year. The icecap in the Western Antarctic is melting at an increasingly fast rate. We know that the shrinking Greenland ice alone could result in an increase in sea levels of up to two metres. The effects will be dramatic. If the sea level were to rise by just one metre around the world, a hundred million people would be forced to leave their homes in Asia alone. The most vulnerable are those in Bangladesh, eastern China and Vietnam.
There would also be other serious consequences, however. The weather will change, with the risk that many species of flora and fauna could become extinct. This is the case even if we stay within the 2 °C target set by the UN, which was backed last week both by the G8 and by the Major Economies Forum in L'Aquila. Our climate is under threat from both our use of and our dependence on fossil fuels. That is the bad news. So what is the good news?
Although time is short, it is still on our side. We must act now, however. We already have everything in place to expand renewable energy and the technology to improve energy efficiency. According to the International Energy Agency (IEA), more than half of the measures required in order not to exceed the 2 °C target can be taken using the technology we already have.
Moreover, measures to counter climate change have very useful side effects - effects which in themselves justify the measures. If we consume less energy, we will save money. We will improve public finances while at the same time households will have greater resources. If we invest in renewable energy and energy efficiency, we will improve our energy security. We will be less dependent on imports from countries that are sometimes both politically and economically unstable. Our investments in the green economy will create new job opportunities and drive growth in the decades ahead.
Allow me to give a specific example. In January, many EU countries were affected by the gas crisis in Ukraine. Last week I spoke to President Yushchenko concerning how we can try to avoid a similar thing happening again. At the same time, it is important to be able to turn the viewpoint around. If Ukraine invested in energy efficiency so that the country reached the same level as the Czech Republic or Slovenia, the amount of energy saved would correspond to the entire country's gas imports for its own use from Russia. Ukraine could then become completely independent of gas imports from Russia and save a great deal of money besides - simply by improving its own energy efficiency. This is where we must seek the answers where the climate is concerned.
(Applause)
Twelve years ago a coalition of the willing was formed in Kyoto. However, voluntary agreements are not enough. If we are to succeed in getting an international agreement on climate change in place, then the journey from Kyoto to Copenhagen must move from being a coalition of the willing to being everyone's responsibility.
So how do we get there? Europe must act together and collectively. We must show leadership and keep our promises. Europe is crucial to getting others to join an international agreement. All over the world we must set a price on emissions. We must start using national carbon taxes and emissions trading. The environmentally friendly alternatives will then emerge. If the price of using fossil fuels is set without regard to climate impact, global warming will continue. The alternatives will not emerge. Measures to increase energy efficiency will not become economically worthwhile.
That is not enough, however. We need to have a wider answer to the question of 'how?'. It is not enough to limit emissions in a group of countries that voluntarily agree to reductions, but which together account for just 30 per cent of emissions. Neither is it sufficient to have solutions that are based only on restrictions in the most developed countries. Even if the so-called Annex I countries were to reduce their emissions to zero, the rapidly growing emissions of the developing countries would still take us above the 2 °C target.
That is why we must discuss the financing of investments in the developing countries. We need to ensure rapid technology transfer and we need to make sure that the developing countries also make commitments to check the development for which they are currently heading. In addition, we will need clear commitments in the medium term for countries outside Europe too. The responsibility of the few must now become the responsibility of all.
I know that the European Parliament will accept its responsibility. The Swedish Presidency sees you as our allies. We now want to write the story of how the climate threat was averted, and we want to write it together with you.
Mr President, honourable Members, the economic and financial crisis spread like wildfire around the world within the space of a few weeks. Some people had given warnings, but for most people it came as a surprise - particularly its extent and depth. In a global world, problems also spread quickly to others. The force of the downturn is such that nobody has a miracle cure for getting out of it quickly. Coordinated action on the part of the EU is the best tool we have to meet the challenges of the crisis. Moreover, there is still much that can go wrong. In the circumstances, the EU has succeeded in showing leadership through these testing times. We agreed on guarantees and rules of the road for supporting the banks. We agreed on a common recovery plan to stimulate the economy.
President Sarkozy and the French Presidency played an important part in this work, but I would also assert that the European Parliament was a driving force. Now we need to devote the autumn to discussing continued measures to take us through the crisis. The economic situation remains difficult, and public finances are now stretched in all the Member States.
According to the Commission's forecasts, the deficit within the EU will exceed 80 per cent of GDP next year. We cannot close our eyes and pretend that it is not a problem. In the middle of all this we must not forget either that behind these figures are people who are concerned about their jobs and who are wondering how they will manage to pay for their homes and to maintain their standard of living. It is our task to answer them.
When millions of Europeans lose their jobs and become excluded, our entire welfare comes under threat, and this at a time when our welfare is already under great pressure. We are living longer, while at the same time we are working less and having fewer children. If this trend continues, in 50 years' time there will be twice as many older people as children in Europe. So what can we do?
We must restore confidence in the financial markets. We must quickly get effective supervision in place to prevent similar crises occurring in the future. The Swedish Presidency will work towards agreement on this in the Council by the end of the year. We are hoping for your help in achieving this quickly and conclusively. Our citizens will not accept the repeated use of tax revenues to rescue financial institutions that have acted irresponsibly.
We must rapidly get ourselves out of the growing public deficits through a coordinated exit strategy and a gradual return to the rules of the Stability Pact. Otherwise, short-term imbalances will be followed by chronic deficits. Large cuts await us, as are already a reality in parts of the EU; and we have previous experience of this in Sweden. Mass unemployment, social unrest and growing tax pressure then await us.
We must ensure a social dimension to European policy that is based on healthy public finances and on getting more people into the labour market. This is by far the best way to safeguard our welfare system. I know that this is an important matter not least here in the European Parliament.
It is unsustainable for three out of 10 Europeans of working age to be excluded from the labour market. Our aim must be an active labour market policy that, together with well-functioning social security systems, is able to manage change effectively. We must strengthen the individual's employability and ability to assert him- or herself in the labour market. In addition, we must activate and reactivate the unemployed. With more people in work there will be more support available for those who are not. We must also concentrate on reforms, modernisation and adaptation to a new reality. The world outside the EU is not standing still. It is moving forward at a tremendous rate. That is something we should acknowledge and accept.
A review of the EU's Lisbon strategy could contribute to a necessary reform agenda. We will initiate this discussion in the autumn.
In the wake of the economic crisis we can see ideas of increased protectionism. The WTO confirms that the number of trade-restricting measures has increased considerably in the past three months. Consequently, I welcome the L'Aquila agreement on restarting the Doha round - in order to ensure that the countries of the world again take the free trade-friendly path that we know benefits us all in the long run. The objective must be an EU that comes out of this crisis stronger.
Mr President, honourable Members, when I travel around Sweden and talk about EU cooperation, I get few questions about the institutions of the EU. The questions instead tend to concern curved cucumbers, snuff and other everyday matters.
Nonetheless, the institutional framework is important because it defines what we can do and in which areas. That is why the ratification of the Treaty of Lisbon is so central. The Treaty will make the EU more democratic, more transparent, more effective and more influential in the international arena. Most important of all, however, is the fact that having the Treaty of Lisbon in place will close the chapter on an inward-looking phase of EU cooperation. It is now time for the EU to look outwards and forwards. The Swedish Presidency is prepared to carry out all the preparatory work to ensure a smooth transition to a new Treaty, but naturally that requires the Treaty to have been ratified by all the Member States. Let us hope that that becomes a reality in the months ahead.
International criminality is growing ever stronger. Criminal networks no longer see their activities bounded by national borders. We can see how the drugs trade and human trafficking are spreading. This is a threat to our democratic values and a threat to our citizens. At the same time, the freedom to move freely across borders is fundamental to our community - to study, work and live in another EU country. New times call for new answers, however. Consequently, this autumn we will draw up a new programme in this area that we will call the Stockholm Programme. The Stockholm Programme will sharpen the instruments that create security in the EU and that fight organised crime and terrorism.
At the same time, we will create a better balance between these instruments and the measures that ensure legal certainty and that protect the rights of individuals. It will also ensure that those seeking asylum in the EU face a common, legally certain system - with greater consistency in the way they are received and the way their case for asylum is examined and greater consistency as regards repatriation policy.
The dream of a future in Europe is a strong one for many people. At the same time, the population of Europe is getting older and older. A flexible system for labour immigration could bring together these two realities.
Mr President, honourable Members, just over 50 years ago six countries laid the foundation for European cooperation. There are now 27 of us. We have grown in strength and influence, and we have grown in prosperity and diversity. Europe has been enriched. As a result, we are also better equipped both to exploit the opportunities presented by globalisation and to meet its challenges. Together we are strong.
We talk of membership 'negotiations'. In the final event, however, membership is about sharing common values and following common rules. This is currently being pondered on by those that remain outside - from Reykjavik to Ankara via the western Balkans. The two leaders on Cyprus are facing a historical opportunity to agree a solution that will reunite the island that has been divided for far too long.
For those inside, there is a temptation to allow the membership process to become an opportunity to resolve long drawn out disputes. In such cases we must find solutions that benefit both sides and open up the way ahead. Otherwise we jeopardise our progress towards our aim of continued European integration. The Swedish Presidency will work to advance the enlargement process in accordance with the commitments made by the EU, and strictly on the basis of the applicable criteria. We will act as an 'honest broker'.
Mr President, honourable Members, with strength and influence comes an international responsibility that we are still striving to shoulder. It is accompanied by a duty to use this responsibility in everyone's best interest. The EU must work for peace, freedom, democracy and human rights. We have a responsibility to support the poorest and most vulnerable countries of the world, a responsibility to live up to the UN's Millennium Development Goals. We also have a responsibility to support the work of the UN in other areas, to work together with our strategic partners, to become involved in the world's crisis hotspots - whether it is the peace process in the Middle East, Iran, Afghanistan, Pakistan, North Korea or the great challenges on the African continent.
However, we also have a responsibility for regional initiatives such as the Mediterranean Union and the eastern partnership that are creating stability and cooperation between neighbouring countries with different circumstances.
I am particularly grateful for the European Parliament's driving role where the Baltic Sea cooperation is concerned. Parliament presented a draft strategy for the region back in 2005. We now hope that this initiative can be crowned with the adoption of a Baltic Sea Strategy at the European Council meeting in October.
The conflicts in the Balkans in the 1990s became the starting point for the EU's involvement as crisis manager - an involvement that is now continually growing. Today the EU is involved in 10 or so crisis initiatives around the world.
These days the world's problems come knocking on the EU's door. All around our world - and not least in the areas closest to us - many people's hope for their own development is linked to our cooperation. Let us together meet their expectations.
(Applause)
Mr President, honourable Members, as a result of European cooperation, today our continent lives in peace and prosperity, in freedom and stability. We have open borders and a social model that combines a market economy with consideration for each other. This is our shared Europe. Our citizens also want to know, however, that Europe is borne by ideas for the future and that our cooperation not only has a historical purpose but is also forward-looking. That is why we, as their elected representatives, have a responsibility to say what we want to do with Europe. Let me tell you how I see the Europe of the future.
I want to see a Europe that acts forcefully for democracy, peace, freedom and human rights in the international arena and which dares to act on the foreign policy stage. For there are those among us with experience of what it is like to live without democracy and freedom, which gives us the credibility to act.
I want to see a Europe that takes the lead in the fight against climate threats, which resists the temptation to compete on the basis of an industry that does not pay for the emissions that are destroying our climate and which provides incentives that make green technology worthwhile, so that our children and our children's children get to experience nature as we know it.
I want to see a Europe that takes responsibility for the economy. 'Lending for spending' cannot be the only motto. Neither can it be the case that 'profits are private and losses national'. Let us build up our public finances again, regulate sound financial markets, and secure the economic reforms that we need for growth and for industry that will continue to be competitive in the future.
I want to see a Europe that develops its social model further, a Europe that combines a well-functioning welfare system with growth - with social cohesion, a Europe that through work, enterprise and healthy public finances creates room to maintain and develop our welfare models, in the best interests of all our citizens.
I want to see a Europe that does not allow itself to be lured by the short-term crusades of protectionism, a Europe that safeguards the internal market that formed the basis of our EU cooperation and that allows goods and services to flow freely across our borders, for the benefit of ourselves and of the rest of the world.
I want to see a Europe that is humbled by inequalities, that is open to the arguments of others and that has a strong will to find compromises, all to serve the common interest. Such a Europe will be strong whatever the times.
(Applause)
Mr President, honourable Members, it is an honour for me to stand here with you and represent European democracy. Many people have said to me that this will be the most difficult presidency for many years. There are many challenges, and we must prepare for the unexpected. Many ask whether a country the size of Sweden can shoulder this responsibility. Not alone - but together we can face these challenges. Let us do so with vision and drive, with initiative and courage. Europe needs it. The people of Europe need it. The European project is about the dream of solving people's problems together. This dream makes Europe strong. This year, 2009, is a fateful year for European cooperation. We have the chance to take the next step. The Swedish Presidency is ready to take on the challenge. Let us take it on together!
(Loud applause)
President of the Commission. - Mr President, these are no ordinary times and this will be no ordinary presidency. In addition to the usual legislative work, the Swedish Presidency will have other kinds of highly political challenges to deal with, and no one better to tackle these challenges than Prime Minister Reinfeldt and the Swedish Presidency team.
Today I want to highlight two of the biggest policy challenges facing the European Union in the next six months: dealing with the economic crisis and negotiating an ambitious international agreement on climate change in Copenhagen.
The worst financial and economic crisis in living memory continues to have devastating effects within our communities and families, with unemployment in particular continuing to rise. Getting the economy back on track remains the top priority. The European Union's collective action has led to an unprecedented fiscal effort that is producing concrete results.
We have also shown solidarity amongst Member States, for instance by doubling the ceiling for balance of payments support for non-eurozone Member States to EUR 50 billion. We now need to fully implement the recovery package in all its aspects and make sure it translates into the creation of jobs and the promotion of economic activity on the ground.
I believe it is essential to prioritise measures that limit unemployment and get people back to work. Here we can build on the results of the employment summit held in May as part of a Commission initiative with the Czech, Swedish and Spanish Presidencies. We need to put into practice the shared commitment to youth and to employment.
Of course, responsibility for labour market policies lies with Member States, but we can and should use existing European instruments to help Member States keep people in employment and train them for the jobs of the future. That is why the European Commission is about to make a proposal to simplify Structural Fund procedures and waive the need for national cofinancing from the European Social Fund for 2009 and 2010. We will also redeploy resources in order to fund a new microcredit facility for employment and social inclusion. I hope this Parliament will support these proposals.
The Commission proposals building on the de Larosière report I commissioned last October will form the basis for strengthened financial market supervision and regulation. With the proposals already made - many of them already approved by this Parliament and by the Council, some still in our decision-making process - we are indeed taking the lead globally in the reform of the financial international system. We will continue to do so, I am sure, at the G20 in Pittsburgh in September.
Moving all these dossiers forward over the next six months is essential to build a new economy, because - let us make no mistake - the post-crisis economy cannot and will not be the same as the pre-crisis economy.
We need to rebuild our economic model and put the values back at the heart of our social market economy, where they belong. We need to build an economy and a society based on opportunity, responsibility and solidarity, an economy which will have to reinvent new sources of growth because we cannot rely for ever on monetary and fiscal stimulus; a Europe of open and well-performing markets; a Europe of smart, green growth; a Europe with more effective regulation and supervision of financial markets; a Europe that deepens its single market and uses its potential to the full; a Europe that resists the trends for fragmentation or protectionism.
Concerning climate change, Europe is already the first region in the world to implement far-reaching, legally binding climate and energy targets. I am proud of the way the Commission worked with the last Parliament and the Council to put this legislation in place, and I want to work closely with you and the Presidency in the run-up to Copenhagen.
Our leadership role was very much appreciated in the meetings last week in L'Aquila in the G8, and in the Major Economies Forum. You will have heard about the progress made at these meetings. For the first time, all participants committed to capping the temperature increase at 2°C to respect climate science. This is certainly a welcome step forward, but we should not delude ourselves: our ambition and our commitment are not yet matched by others. Europe is far ahead of the curve in relation to the rest of the world and, frankly, 145 days from Copenhagen, that worries me.
In the coming weeks we will step up our work with international partners to secure clear commitments in Copenhagen. We also need to make progress on the necessary means to support developing countries and boost technology transfer. In September the Commission will put its proposals for financing on the table so that we can build a European consensus and negotiate with others.
The climate change agenda is, of course, closely linked with another priority: energy security. Today, the Commission will adopt proposals to strengthen our rules governing the security of gas supply and reinforcing solidarity between Member States, which I trust the Swedish Presidency will take forward with your support.
These are the headline priorities - and rightly so. But there is plenty of other important work to be done over the next six months. Let me just flag the Stockholm programme, where the Commission has recently tabled an ambitious vision putting the citizen at the heart of our justice, freedom and security policy, balancing security with the protection of civil liberties and fundamental rights.
For most of this decade the European Union has been engaged in internal institutional debates. Changes to our governing Treaty are absolutely necessary to equip the enlarged European Union to work democratically and effectively. I hope that we will see the ratification of the Lisbon Treaty in the coming months so that we can put its provisions to work and so that we can move on with the policy agenda I have just outlined.
It is important to discuss procedure, but I believe it is even more important to discuss substance. The Swedish Presidency, as well as the next Spanish Presidency, will have to oversee - hopefully - a complex transition to the new Treaty in which the Commission and Parliament will have to play their full part.
The European Union has constantly reinvented itself, from the initial vocation of healing a war-torn continent to the building of the internal market and then on to the reunification of Europe. During these last 50 years Europe has consistently exceeded expectations, confounding doubts. I am sure that we will also rise to the new challenge we face: laying the foundations for the smart, green economy of the future. We will succeed if we respect the key lesson from half a century of European integration: the European Union advances when all its parts cooperate in a spirit of openness, trust and partnership. The Swedish Presidency programme recognises this; the European Commission stands ready to play its part and so, I am sure, does this Parliament.
(Applause)
Mr President, I do not usually address you, but for the first time today, I am going to devote one minute to you.
Firstly, Mr Buzek, I salute you as a man of resistance and as one of the founders of Solidarność, as the man from Silesia who never forgot his roots, his history or his values. The Group of the European People's Party (Christian Democrats) is also proud to have convinced the vast majority of MEPs from all political backgrounds - Mr Schulz included - to make you the spokesman for 500 million citizens. Yes, Mr President, your election is the symbol of this open Europe, of this tolerant Europe, of this political Europe championed by the PPE Group and by the majority of our fellow Members here present.
President-in-Office of the Council, President of the Commission, what we expect of you is that you will make action the dominant theme of the Swedish Presidency over the next six months - in other words, faced with the twin challenge of the economy and climate change, we are saying that we need to do more, and faster, in order to come out of the crisis, by bringing our social market economy model fully into operation. I firmly believe that it is the vitality of the economy and that alone that will enable us to conduct the true social policy that we need.
If we want a recovery and if we want it to come from Europe and not from Asia, as is anticipated, then we absolutely must speed things up today. When the crisis ends, the winners will be those who gambled on innovation, on training - in short, on action.
In this regard, the PPE Group proposes, among other things, to increase the support given to small and medium-sized enterprises, which are key to maintaining and creating jobs. Furthermore, the economic crisis - I would insist on this point - requires not a national response but a European response. Moreover, our fellow citizens are convinced of this, one need only look at the opinion polls in the various countries: more than 66% of Germans and more than 70% of Europeans are convinced.
To do more, and faster, Mr Reinfeldt, Mr Barroso, that is also what the PPE Group expects of you where the fight against global warming is concerned. It is the responsibility of Europe, under your leadership, to lead the world in this action, which everyone here recognises as being urgent and a priority. And what better opportunity to act and to speed things up than the climate-change conference to be held in December in Copenhagen, in other words, on our own territory!
On the issue of climate change, Europe has proved beyond any shadow of a doubt that it can take action when it wants to. The task now is to capitalise on this, to make the other world powers join us. I am of course thinking of the United States, which must turn its words into deeds, but I am also thinking of the emerging countries, be it China, India or Brazil, which can no longer ignore the fact that they are heavily responsible for global warming. We shall therefore judge the Swedish Presidency on the ways in which it copes with the crisis and in the light of its results regarding the environment.
I shall conclude by saying that, in order to act strongly on these two fronts, Europe must be equipped with appropriate institutions. The last year has shown us that, with the same treaty and with the same outdated principle of unanimity, it was possible to make progress with Europe but that it was also possible to reach a deadlock. It is a question of political will, Mr Reinfeldt, Mr Barroso. Speed things up: that is what the PPE Group is asking you to do over the next six months, and we have faith in the Swedish Presidency. Speed things up: that is what Europeans asked for in electing this Parliament and that is what we must give them if, in five years' time, we wish to see more of them turn out to vote.
(Applause)
on behalf of the S&D Group. - (DE) Mr President, Prime Minister Reinfeldt, ladies and gentlemen, the Swedish Presidency comes at a time of new beginnings for the institutions. It is not only this Parliament that is starting anew; Europe is in a period of transition between the Treaty of Nice and the Treaty of Lisbon, and - as we all know - it is a time of uncertainty in which we nevertheless need clarity with regard to economic, financial, labour market and climate policy decisions in the European Union and its Member States.
You have talked about this and I agree with much of what you said. Climate change is, of course, the most important issue and you have given it the right level of priority. It is, of course, also the case that the jobs crisis requires an immediate and relevant solution. Therefore, we ask you during your Presidency to urge the Member States to take the investment plans and the economic recovery plans more seriously than they have done so far.
What we need above all is the safeguarding of jobs - now, not next year, as the threat to jobs is present here and now. Job security is vital for the internal stability of society. We therefore expect you to give the utmost priority to jobs and job security in whatever form, for example by combining environmental protection and industrial policy, which is a highly intelligent solution.
On the subject of job security, I would like to say this to you, Mr Reinfeldt: what seriously jeopardises jobs in Europe and is an even greater threat to social cohesion is the case law of the European Court of Justice. As you have just said, you travel a lot in Sweden and in Europe. So do we and what we hear from our citizens is that they do not want a Europe where companies move from country to country cutting wage levels. We therefore need initiatives from the European Union.
(Applause)
We need these initiatives as a consequence of the rulings of the European Court of Justice in the Laval, Viking, Rüffert and Luxemburg cases. These are measures that you - and you in particular, because Sweden is affected by this misguided policy, this misguided case law - need to tackle during your Presidency.
You also need to deal with another institutional issue, namely that of how the next Commission will be appointed. In this regard, I have to say that to some extent I get the general impression that not only you, but also all of your colleagues in the Council have been affected by the new institutional beginnings and the uncertainty about which Treaty we should actually be using as the basis for our actions, and that no one really knows where we are. It is a little bit like Astrid Lindgren's Pippi Longstocking in her Villa Villekulla - I will make the world the way I want it to be. Wonderful!
If we appoint the President of the Commission on the basis of the Treaty of Nice, we will have 20 commissioners. In that case, I would like to know which country will have no commissioner. To this, the Council will naturally say 'no, we certainly do not want to start a bloodbath behind closed doors. So, we have a wonderful solution - we will nominate the commissioner initially on the basis of the Treaty of Nice. It will take a couple of months for the Commission to be set up and by then the people of Ireland will have voted and we will have the Treaty of Lisbon. Then we can vote on everything else on the basis of the Treaty of Lisbon. Great!'
We are a community based on law - or at least that is what I thought until now - in which the basis is the law in force. The law in force is the Treaty of Nice. Incidentally, there is someone who, as guardian of the Treaties, must first of all clarify which legal basis is to be used. That is the President of the Commission, but I have not heard a word from him on this matter.
I would therefore like to state very clearly what we are expecting. My proposal, Prime Minister, was that you should not take the formalisation decision straight away, but first send your candidate to Parliament so that he can tell us what he wants to do to restore the economy, safeguard jobs, combat climate change, introduce an employment pact, an initiative for a public services directive and an initiative to improve the Posting of Workers Directive and establish a guarantee between the Commission and Parliament regarding an evaluation of the social consequences of the Commission initiatives. We could have already discussed everything with the candidate weeks ago to see whether he would receive a majority vote in this House on the basis of his proposals. Then you could have made a decision regarding formalisation.
However, you took a different route. You said 'no we will take the formalisation decision first and then send the candidate'. I fear that this was another error and I also fear that this candidate, unless he makes a considerable effort, will not receive a majority vote in this House.
(Applause)
I would like to make this very clear so that what will probably be the biggest contentious issue during your Presidency is perfectly clear between us right from the start. We expect institutional clarity, we expect socio-political commitment, and I believe that we will be with you with regard to climate policy.
Mr President, just for you I have kept to my speaking time exactly. You will see that in a few seconds my six minutes will be up. You will not need to reprimand me - I knew that that was what you intended to do and I did not want to give you that pleasure.
(Applause)
Mr President, firstly I should like to say to Mr Reinfeldt that our Group of the Alliance of Liberals and Democrats for Europe will fully support the priorities of the Swedish Presidency, that is to say, the ratification of the Treaty of Lisbon, which we naturally expect to be implemented quickly and in full; the preparation for the climate-change summit in Copenhagen, which has already been mentioned and which is a priority that we fully support; and, lastly, the Stockholm Agenda.
Furthermore, and this is the subject of my speech, Mr Reinfeldt, I should like to refer to an issue that is addressed in every speech in this House - the fight against the economic and financial crisis - in order to say to you that you are assuming the leadership of the European Council at a very precise moment in time. It is a good thing that it is Sweden that is chairing the Council because you have specific experience in this area. In the 1990s Sweden experienced exactly the same economic crisis that we are experiencing now throughout Europe and the world. You have experienced a crisis in the real estate sector. In the 1990s you also experienced a financial crisis, and you resolved all these problems by directly tackling the problems in the financial sector.
My message to you is that you must act in exactly the same way today at European level because that is what we are lacking. We are trying to combat the economic and financial crises using 27 different approaches in the various countries, and that will never work.
We expect you, Mr Reinfeldt, to use the experience you gained in Sweden, because it was a success, unlike in Japan, which has been economically stagnant for a long time. Sweden came out of the crisis because you immediately tackled the problems in the financial sector, something which is not being done for the time being in Europe. The thinking is that the United Kingdom can nationalise the banks while others - France, in particular - can recapitalise them. In Germany, work is under way to create 'bad banks'; in the Benelux countries a bit of everything is being done at the same time. The result is that there is no single approach. The United States is stabilising its banks and eliminating the toxic products while we continue to have problems.
My request to you, therefore, is to take advantage of your experience in order to present a single rescue plan for Europe's financial sector, which will form the basis of the economic recovery. Without it, there will never be an economic recovery; the banks will not starting lending money again, and so on. This must be your absolute priority.
The second point is that we hope that you, together with the Commission, can also present a new recovery plan, because 27 different recovery plans will not produce the necessary results in the coming years. It is absolutely essential that the Council and the Commission together take the lead in this. I know there are now 27 recovery plans at national level, but we see a number of protectionist measures inside those national plans. It is your responsibility, Mr Reinfeldt, to say to your colleagues that a better way to deal with this is, together with the Commission, to devise one single recovery plan and to invest in sustainable energy and in the new economy.
I think that, with your experience in Sweden during the 1990s, you are the right man in the right place to do what we have not done so far: devise a single strategy in the European Union to combat this economic and financial crisis.
(Applause)
on behalf of the Verts/ALE Group. - (DE) Mr President, Mr Reinfeldt, Mr Barroso, my fellow Member Mr Schulz said everything there is to say about the institutional concerns that my group has had for a long time with regard to the forthcoming election of the President of the Commission. We agree with what he said. We want the whole of the Commission and all of the top-level staff of the European Union to be elected according to the conditions of the Treaty of Lisbon and we will not give an inch on that. However, Mr Barroso, I would like to take the opportunity to explain the political reasons behind my group's doubts and its belief that you are not capable from a political point of view of doing what we feel to be necessary in the current situation in Europe.
Take, for example, the frequently mentioned need for the new regulation of financial markets. We have had G8 summits, G20 summits, extended G8 summits, European summits. How far have we come? If we look at the picture today and draw a comparison with the game of Monopoly that we are all familiar with, the banks have been re-established, they have passed 'go' and did not go to jail, they have taken hundreds of millions with public approval and then simply started the game again. I do not think that people are being doom-mongers when they say that as a result of this the next crash is inevitable. Mr Barroso, what happened to your forceful intervention? Where are your genuine results? We have seen no evidence of them.
(Applause)
As regards climate policy, you know that during our entire European campaign we in the Group of the Greens/European Free Alliance have advocated the Green New Deal. We are absolutely convinced that it is utterly wrong to do what you have repeatedly done in the last five years, Mr Barroso, and that is to play economic strategies off against environmental and climate strategies. We believe this to be very much rooted in the past and it must stop. We need to think about economic development in a sustainable way and we must bring climate protection targets into line with environmental targets. That will benefit the economy and will create hundreds of thousands or even millions of jobs. Mr Piebalgs has demonstrated once again that this is the case in the energy sector in his study over recent months. In our experience, Mr Barroso, you are not in a position to set forth this Green New Deal.
In summary, I can only say that, with regard to climate protection, Europeans have been conspicuous on the international stage in recent months as a result of their new-found hesitation - how far do we really want to go with the reduction targets? - and new tight-fistedness, and that, unfortunately, also applies to Sweden. The establishment of the International Climate Protection Fund for the poorer countries has gone extremely badly. The fact that it is still a secret that the Swedes want to take money from the development pots, for example, to put into this climate protection pot - that is a zero sum game and, from the point of view of the poorer countries, it is totally unacceptable. We must quickly put an end to this new tight-fistedness and new hesitancy in the European Union.
(Applause)
Finally, Mr Reinfeldt, I can say something positive. We are prepared to tussle with you over the new definition of the Lisbon strategy and to work with you on this. You have said you will do this by the end of the year. We will help you in this. We will also support you if you wish to do more with regard to Eastern Europe and Russia, but the focus on a genuine climate policy must not merely be a matter of headlines, it must also be corrected in the small print of the Swedish programme.
(Applause)
Mr President, I would like first of all to offer my sincere congratulations on yesterday's election, the election of a splendid president - the new head of Parliament. I do this, as you very well know, Mr President, as a Polish politician, but also as a person. You know that it was thanks to you that I met my wife, and that is still the greatest achievement of my life. Congratulations, and I wish you much success in your work.
The European Conservatives and Reformists Group listened carefully to your speech, Prime Minister, and I am glad to be able to say that we share your views on very many matters. I consider your announcement of active measures to tackle the crisis to be especially important. The economic crisis, which is the worst crisis our civilisation has experienced since the 1930s, is causing unjustified anxiety throughout Europe - in poorer countries and in richer, in countries of the north and of the south. I am glad that you have announced an active fight against this crisis, and I am glad that you can see priorities which we also share - more freedom for the market, less regulation, more economic freedom, greater openness to free trade. These are a recipe for the economic growth of our continent, of our European Union.
Prime Minister, we also share your conviction that dealing with climate change is an important matter. I know that you have bold views on this subject, and I want to encourage you to be bold in this area. The issue of climate change shows very clearly that today we live not only in a single Europe, but in a single world, where the threats are shared by all and must be dealt with effectively.
I am very glad that you referred to the fight against crime as a serious problem of our European Union. I am convinced that, because Sweden is already a powerful force in the area of crime novels, we will also achieve success under your leadership in the area of the fight against crime.
It is extremely important, and I am glad that both you and your Minister for Foreign Affairs have mentioned recently that you want to look carefully at our neighbours and take what I hope will be a sympathetic view of the idea of enlargement of the EU. We must not forget that across the eastern borders of the EU there are countries which are entitled to be part of the area of democracy and affluence which we are in today.
I regret to say that there is just one point on which my group is not in agreement with you. This is the question of ratification of the Treaty of Lisbon. You spoke about democracy in the context of the Treaty of Lisbon - and you were right to do so. It should be remembered that it was in a democratic referendum that the people of Ireland rejected the Treaty of Lisbon. Since we have respect for democracy, we should respect the vote of the Irish people.
Prime Minister, I hope that your priorities, which in very large measure are shared by the ECR Group, will prove to be an opportunity which enables you to lead the European Union effectively and to deal effectively with the crisis, which is today our greatest problem.
(Applause)
on behalf of the GUE/NGL Group. - (DE) Mr President, Prime Minister Reinfeldt, ladies and gentlemen, the Swedish Presidency has presented an ambitious work programme which includes a proposal for more transparency. Transparency is needed in particular when combating the crisis we are currently experiencing.
Many people believe that the crisis has been caused far away in the US and by some bankers who are said to be greedy. The heads of government in the EU Member States seem not to have had anything to do with the crisis. They are innocent parties. Those who bask in innocence do nothing to combat the crisis. I believe that transparency should also include talking about the failures of policy that contributed to the crisis and also of course about the bankers. Transparency is in vogue in casino capitalism.
We are keen to see what happens with the Baltic Sea Strategy and I would be behind the President-in-Office of the Council if he were to focus on dialogue with Russia. We would also like the European Union to support the pledges of President Obama and President Medvedev with regard to the dismantling of nuclear weapons. The European Union ought to take advantage of this new opportunity for disarmament.
The Swedish Presidency wants to further harmonise asylum law and make the European Union more attractive to migrant workers. Asylum policy is to be closely linked to development policy. This is a good thing in our view, but at the rigorously guarded external borders of the European Union, particularly in the Mediterranean, thousands of people die every year when seeking sanctuary from persecution, poverty, natural disasters and wars. Despite costly border control, monitoring and data acquisition systems to prevent illegal migration, the Group of the United European Left/Nordic Green Left calls for the humane treatment of refugees and migrants and a change in economic and trade policy to effectively combat the things that cause people to become refugees in the first place.
The Swedish Presidency is focussing on more inclusive labour markets to create full employment and therefore wants to initiate labour market reforms and gender equality measures. We too are in favour of a strategy for good work practices which will support wage increases and introduce a statutory minimum wage across the board in all 27 countries. We want to see the EU agree on targets for the minimum wage set at a level of at least 60% of the national average wage in order to prevent people falling into poverty despite having gainful employment.
I particularly welcome what you said about Cyprus and I wish you every success in implementing your ambitious climate targets.
Mr President, ladies and gentlemen, I appreciated the fact that the Swedish Presidency emphasised issues that concern our fellow citizens, our electorate, namely the environment and climate change, the financial crisis, the safeguarding of jobs and the fight against crime, because, in order to do a good job, we need to be in harmony with those who voted for us. We are no better or worse than our electorate, but I do believe that it is important to act in accordance with what they are asking of us, and these points seem to me to be along the lines that I mentioned.
Moving on, we must, of course, turn the proposals into concrete action, and here we will come up against one another above all in the codecision procedure, since we, Parliament, and you, the Council, will lay down those rules that will govern the lives, affairs and interests of our electorate, and I believe that that is our fundamental task as legislators.
We must overcome the crisis of confidence that undoubtedly exists. The poor turnout at the elections of this Parliament is a symptom of this, and to overcome it, we must act fully in accordance with the will of our electorate. We must also perhaps avoid making comparisons: your country borders Norway; I live near Switzerland. They are outside the European Union, but they live well all the same; they have the same problems, but they are no worse off than us, and here it is important to see and to demonstrate that it is worth having the European Union.
I believe that this is a great challenge but I also believe that, with everyone's help, we can show that Europe should not be suffered, but should be an opportunity for those who live there and are citizens of it.
(NL) The Dutch Party for Freedom has come into this Parliament in order to stand up for Dutch citizens and in order to wrest back the money that has been overpaid by the Netherlands to this cash-guzzling and bureaucratic Europe. The Party for Freedom was elected to this Parliament by Dutch voters to make it clear that Dutch citizens believe that the enlargement of the European Union has already gone far too far.
Mr President, this Parliament spends its time regulating matters that should be determined in the Member States themselves. As far as our party is concerned, the European Union should only be involved in matters relating to economic and monetary cooperation. It is with Dutch interests to the fore that we will keep our eyes on the Swedish Presidency, as it is doing nothing for Dutch citizens. You want to just press ahead with the European Constitution, which Dutch voters rejected and which is 99% identical to the Treaty of Lisbon. You also fail to do anything about the immensely costly monthly relocation from Brussels to Strasbourg. What is more, you have not even put the matter on the agenda. Why not? It costs thousands of millions of euros and the only people who like the idea are perhaps those at Ikea, who get the chance to sell moving boxes and extra cupboards.
We also want to see the negotiations with Turkey brought to an immediate end. Turkey is an Islamic country and the Islamic ideology is completely at odds with our Western culture. Turkey is, furthermore, absolutely not a European country, but an Asian one, while Turkish membership would cost Dutch citizens sacks full of money yet again. Turkey can be a good neighbour, but it does not belong within the European family. The Party for Freedom stands for a Europe of sovereign states, but further building work towards a federal superstate where the Member States get to determine less and less of their own affairs is taking place under the Swedish Presidency. We therefore hope that the people of Ireland will have the courage to vote 'no', once again, to the Treaty of Lisbon. The Irish population has the opportunity, here, to act as the voice of the people of Europe, and I would like to ask you, on behalf of the Party for Freedom, what conclusions the Swedish Presidency will draw from the result of the Irish referendum.
President-in-Office of the Council. - (SV) Mr President, allow me first to congratulate you all collectively on having been elected as group leaders. I know that a number of you were elected with very strong support. I know, for example, that Martin Schulz was re-elected with very strong support in the social democrat group. It is important to be able to represent your respective groups strongly.
I very much welcomed the dialogue that we have had and the consultations which I was asked to introduce by the European Council during the month of June. This was done by EU Minister Cecilia Malmström. I also did it myself, both through telephone contacts and at the meeting that we had on a boat in the archipelago as we moved through the waters of Stockholm, sitting and discussing the situation that had arisen. I had been asked to investigate the possibility of electing José Manuel Barroso, appointed by the European Council, as president of the Commission for a second period of office.
A number of the matters that you touched upon are the main issues that I want to work on during the Swedish Presidency. Let me say that we are putting jobs first. We want to see a Europe in which more people have work. The discussion must start from how we achieve this. Just as Joseph Daul pointed out, I believe it is a matter of innovation and training; in other words, the things that basically drive enterprise and make people employable. I believe that Martin Schulz is right that we must be wary of ending up a Europe in which we compete on the basis of poor terms. We are having this discussion in Sweden, and it is also taking place around Europe. Having low or no pay is not a good starting point from which to try to face the competition; rather, it is only with good conditions that we can face the competition of the future.
Allow me to mention some other things that I believe are very important for steering Europe through the crisis. I have seen how the Commission - and I myself think this is important - has managed to defend the principle of the internal market at a time when many are attempting to compromise it and bring in protectionism. It is very easy to listen to those who are saying 'Why did you not save the jobs in this particular country?' without seeing the consequences of this if everyone acted in this way. If we did, we would basically extinguish free trade and the opportunity for cross-border trade. That which has basically created wealth and prosperity would very quickly be lost had we not resisted the call for protectionism. I believe that safeguarding the internal market and free movement is an important starting point for securing jobs.
I also have great faith in other things mentioned by some of you, such as investing in human skills and ensuring mobility in the labour market. I believe, for example, that one way to manage this is precisely this free movement - including across borders.
Just as Martin Schultz, Rebecca Harms and Joseph Daul mentioned, I believe that this is also an opportunity to combat this with a green trend, to bring about the low emission economies that we are talking about all over the world as another way of getting out of the crisis. How we manage financing and how we invest are important. I also want to say - I agree with Guy Verhofstadt on this point - that the Swedish experience of crisis management in the 1990s was that it can only be done by keeping a grip on public finances. I have learnt that when deficits are large and rationalisation is called for, it is people with small margins and those that are most dependent on welfare institutions who are left behind. Consequently, a policy that is prudent with public finances is a good policy for people who are poor or living on small margins.
Where the climate issue is concerned - which will be the main issue we work on ahead of the Copenhagen summit - I want to say that it is true that there is still a lot to do. Time is short.
I want to tell Rebecca Harms that it is unusual for us in Sweden to be criticised for our aid commitments. The average spent in Europe on such commitments is 0.4 per cent of gross domestic product. Sweden is fairly unique in that one per cent of our gross domestic product goes to development aid. For me, these matters are related. We carried out our own review under the leadership of our aid minister within the framework of the UN's initiatives. During this we analysed precisely how we need to bear climate change in mind in our development work. You cannot carry on development work without at the same time looking at climate change and how it is already affecting poor parts of the earth. Consequently, we cannot separate these issues and say that this is development policy and that is climate policy - rather they are related and have to work together.
Where the Treaty is concerned, I would like to say to Martin Schulz that my role is to ensure that there is effective European leadership in a difficult period. We must be able to give answers to the citizens who want to see us take action to combat the financial crisis and on climate issues. We are all politically active and know that in the political domain, when we are inward-looking and discuss names and leadership our citizens perceive this as us having turned our backs on them. We are looking inwards.
Therefore I will do what I can in my role. I have been tasked by the European Council with ensuring that our cooperation and our respect for the integrity of the European Parliament are united by clarity - whether under the Treaty of Nice or the Treaty of Lisbon - in our nomination of a candidate to the post of Commission President. Where José Manuel Barroso is concerned, it is important to state that he was unanimously supported in the European Council, that he was well known as a candidate and had already been introduced to the electorate prior to the election. Naturally, that made it easier for me to act - naturally respecting the fact that the European Parliament will be given opportunity, when you feel ready to make a decision, to say yes or no to the candidate nominated by the European Council. Meanwhile there is time for discussions, which I know José Manuel Barroso has also stated, and to have this type of dialogue concerning how European policy is to develop in the years ahead. I hope that this can now be agreed in accordance with the agreement that has been made. It is what the electorate of Europe now expects, and will enable us to act together with strength.
Mr President, some important questions have been asked; I shall try to answer them very briefly.
Firstly, Mr Schulz's important question regarding the treaties. He referred, in particular, to the Commission's role as guardian of the treaties. We in the Commission believe that there should be respect for the treaties in force. The treaty in force is the Treaty of Nice. All of you who are sitting here were elected under the Treaty of Nice. Obviously, if the President of the Commission is elected now, he will be elected as you were, under the Treaty of Nice.
That being said, we are going to have - I hope - the Treaty of Lisbon. The necessary adjustments will have to be made as regards the composition of Parliament, which will no longer be the same with the Treaty of Lisbon, since there will be certain changes, and the same will have to be done for the Commission. Nonetheless, the European Council adhered to every aspect of your report - the Dehaene report - which was adopted by an overwhelming majority. On the subject of the European Council, before formalising its decision, it carried out consultations, which also took into account - and this is a real first - the result of the European elections, not to mention the fact that there had been a candidate supported by a political force.
The task now is to gain the approval of the European Parliament. I should like to repeat today what I have already said in a letter sent to the President of the European Parliament: I am ready to discuss the content of the guidelines for the next Commission with any political group that wishes to discuss them. In any case, that is my position as regards institutional matters.
On a political level, I should like to stress a very important point. I believe that it is important to link the election of the President of the Commission to the democratic election that has taken place, your election. You have been elected by virtue of the Treaty of Nice, and it is my view that the President of the Commission should also have this legitimacy, which should in a way result from this democratic election.
Furthermore, in view of the economic and financial crisis - and I believe that those who are in favour of a strong Europe and who want a strong Commission will no doubt agree - the matter of Presidency of the Commission should not be left unresolved now pending the final ratification of the Treaty of Lisbon, which we all want - at least the majority of us do - when we do not know when that treaty will come into force. Leaving the European Commission and its Presidency in a state of suspense when there is an economic crisis, a financial crisis and a social crisis, and when we have very important negotiations ahead of us in Copenhagen, does not seem very wise to me. Be that as it may, it is up to the European Parliament to decide, and I am ready to enter into a democratic debate as, in fact, I did five years ago.
On the second question about finance and the economy and what Mr Verhofstadt said: we can all have more ambition, and on that matter let me tell you that I share your ambition. But we cannot say that we did not adopt a European economic recovery plan, and that was the maximum that our Member States accepted.
The European Commission proposed more, but that was what our Member States accepted. I want to draw your attention to the fact that some Member States - no less influential at the beginning of this crisis - suggested not to have a coordination plan. Some others suggested a fiscal stimulus of 1%, and the European Commission came immediately to the proposal of 1.5%, and in fact the automatic stabilisers were around 5%. Apart from that, we took those important decisions in terms of balance-of-payment support to some non-euro-area members and also some initiatives at global level.
So you may count on the Commission to do everything we can do to reinforce the European level and a common approach, let us have no ambiguity about it. But, also, let us be honest with ourselves: we are not the United States of America - we are not an integrated nation state - so of course we have different situations. You cannot ask Germany and Latvia to do the same thing. We have countries in Europe that are under balance-of-payment support, so of course we cannot have a one-size-fits-all approach. We have to have a common approach but with specific national responses, because that is the reality we are facing in European and will face in the near future.
We have mainly national budgets. So I share your approach to have a more coordinated European plan, namely to get out of this crisis and to build this kind of smart green growth we want; but at the same time we have to accept that we have 27 national budgets, we have 27 finance ministers, we have 27 national banks apart from our European Central Bank, and it is very important to reinforce the euro and to have economic policies and financial policies that are sustainable. If not, we will put the euro, one of the great successes of European integration, at risk.
Finally, on the question of climate change, once again we can always have more ambition. But for me it was very important that Prime Minister Reinfeldt was with me recently in L'Aquila, when we heard the Secretary-General of the United Nations say: 'You are the locomotive of the world'. We can always have more ambition, but the European Union is leading the fight against climate change in the world.
No one is being more ambitious than we are, so of course I would expect at least a word of recognition in terms of the work done by this Commission, together with our Member States, to put forward ambitious proposals. Let us now try to convince others, because we need others - because the problem of climate change is not just a European problem, it is a problem for our planet. With your support I believe we can achieve success at the Copenhagen Conference.
(Applause)
(SV) Mr President, as a Swede it is with pride that I listen to the Swedish Presidency's priorities and I am also proud to be able to welcome the Prime Minister of Sweden back here again.
The challenges we face are very substantial. We have 20 years of fantastic, miraculous change in Europe behind us, and as a result we now have one of the early representatives of the Solidarność movement for freedom as president of the European Parliament. It is ideals such as democracy, freedom, the rule of law and the market economy that have given us 20 years of fantastic development.
We are now living in a time of change with a new treaty, the climate issue which demands a consistent policy capable of global impact, and the economic crisis. It is therefore important that we have a presidency, but also a parliament, that is capable of ensuring that we get stability as regards public finances, stability as regards the internal market and stability as regards openness to trade and movement across borders that can help to take us out of the crisis.
I would like to take this perspective one step further. The decisions for which we are now preparing the way through the Swedish Presidency and in this Parliament will also decide the form that Europe and the European Union will take after the crisis - what dynamics we have in the financial markets and what confidence and credibility they enjoy, and what room we have for innovation and enterprise, for investments and new jobs.
If the elections to the European Parliament showed one thing, it is that the citizens of Europe want less bureaucracy and regulation and greater openness - across the borders and out to the world. It is this openness that will be crucial to Europe's ability to be a leading force for the values that 20 years ago began to change Europe, and to which we can also contribute out in the world.
(Applause)
(SV) Mr President, I would first like to thank the Swedish Prime Minister for his presentation of what he and his government want to do in the coming six months.
We know that we are in a tough starting position; the crisis is deep. It is about jobs, it is about dramatically growing chasms, it is about a generation of young people who are going straight into unemployment and of course it is about the environmental and climate crisis.
This has also been described by Prime Minister Reinfeldt, but it is the conclusions that are surprising. What has been highlighted as the central issue for the Swedish Presidency is not jobs or investments, but rather the Member States' ability to maintain budgetary discipline. As we approach 27 million unemployed in the EU, the clearest message from the Swedish Presidency is thus: budgetary discipline. This is not only wrong, but also worrying.
In this area Mr Reinfeldt's party - contrary to what has been said here earlier - comes with some hefty historical domestic policy baggage. The last conservative Swedish Government led Sweden into economic disintegration, and it was a social democratic government that had to devote 10 years to sorting out our public finances. However, we cannot allow old shortcomings in domestic policy to set the agenda for the whole of the EU at a time of serious crisis. What is needed is major investments in jobs, training and green change - not putting anorexic economies on a diet by means of budgetary discipline.
John Monks, General Secretary of the European Trade Union Confederation, has also expressed concern that the social dimension of the Swedish Presidency has been given such low priority. Mostly fine words, says Mr Monks, very little in the way of real plans. My group shares these concerns, and they also include the trade union rights of workers, as Martin Schulz stated in his speech. Workers' terms have deteriorated following the Laval judgment and following the Viking, Rüffert and Luxembourg judgments. Their rights have been weakened.
What I and my group want from the Swedish Presidency is a definite commitment that the EU's workers will have their full trade union rights restored. Trade union rights must take precedence over free movement. That must be extremely clear. We do not want to live in a Europe in which the crisis is met with budgetary discipline and with confrontation. Is this matter even on the agenda, I would like to ask the new president, Prime Minister Reinfeldt.
(FR) Mr President, we are faced with two issues. The first issue is the crisis. As everyone knows, we need a consistent and common response to the economic and social crisis and thus a European recovery plan to increase investments and to support employment. Europe really must show today that it is more attentive and closer to our fellow citizens when it comes to the difficulties they are facing. It must do more to help those who are affected by the crisis. From that perspective, the situation is urgent.
The second issue is finally that of the new development model that must come out of the end of the crisis. It must be a simpler, fairer and more sustainable model, which ensures that finance serves the real economy, which develops new forms of solidarity among Europeans, which takes account of the social and environmental challenges in international trade, and which radically reforms our relations with the world's poorest countries, and here I am thinking specifically of Africa.
In addition to these two major issues there is a democratic requirement that concerns the process for which you, the Swedish Presidency, are responsible. Cecilia Malmström - whom I am pleased to welcome today - knows better than anyone that there are some very important differences between the Treaty of Nice and the Treaty of Lisbon where the appointment procedure is concerned: a simple majority on one hand, and a qualified majority on the other; an appointment on one hand, and a nomination on the other; and a different number of commissioners depending on the treaty. For my part I am really asking you to ensure that the spirit and the letter of the treaties are respected. This falls under your remit, and it is very important for the credibility of our institutions. Thank you in advance.
(SV) Mr President, congratulations on your appointment. I would first like to commend the government for having a genuine commitment to the Baltic Sea and I hope that we will make progress here. You also have remarkably good rhetoric on climate change. What I am now looking for, of course, is for this rhetoric to be put into practice. You often say that Europe and Sweden account for only a small part of the world's emissions, but if the EU Member States are home to just eight per cent of the world's population and account for 30 per cent of emissions, then it is also our responsibility to take a large part of the climate work seriously. It is here that I find the concrete information lacking.
How are you going to deal with the IPPC Directive on industrial emissions? How are you going to deal with illegal felling? How are you going to deal with energy efficiency standards for buildings and how are you going to deal with the fact that aircraft cannot continue with their emissions while at the same time avoiding paying the EUR 14 billion in energy tax that they should pay?
Then I would also like to bring up the Stockholm Programme and Acta. Where Acta is concerned, we must ensure that there is openness here. The German constitutional court has said that the countries must have more influence, that the parliaments must have more influence. We need openness in the Acta negotiations. We cannot move towards supervision unilaterally. The same applies to my hometown and the Stockholm Programme. Let it become a name that is associated with the EU's transition from terror paranoia to human freedoms and rights and with a strengthening of asylum law and the protection of privacy. Then we will have made progress.
Mr President, I would like to congratulate the Swedish Presidency for prioritising economic challenges. Whilst we have economic uncertainty, our ability to face any of our other challenges is obviously diminished. You are right to prioritise the need to restore public finances: the extraordinarily high levels of public debt pose great and long-term threats that, unless we face up to them now, may be with us for many decades. But restoring health to financial institutions is also key to regaining the confidence of consumers and returning economic growth, let alone taxpayers' money.
In your priorities you discuss the importance of the supervisory framework. I would add that regulatory clarity is vital. These industries are, as we all know, global industries. The capital, the talent and the individual enterprises are highly fluid. They need workable and defined legislative timetables, prioritisation of legislation and proper consultation.
I welcome your commitment to work alongside the G20, because if we get out of step and go unilateral in the EU we risk not only putting borrowers and investors at a competitive disadvantage but also causing industries to relocate outside...
(The President cut off the speaker.)
(SV) Mr President, firstly of course I would like to congratulate you on your appointment as president and at the same time thank you for the interesting exchange of views that we had during the election period. Prime Minister and fellow Members, thank you for your account of the Presidency's programme. I am convinced that in organisational terms the Swedish Presidency will be a great success and that it will be taken care of truly excellently by the competent Swedish state administration.
Politically, I naturally share the Presidency's opinion of the two major crises - the economic crisis and the climate crisis - and of course these are the priority issues. However, where is the analysis? The economic crisis and the climate crisis were not predestined by fate. The crises have their origin in political decisions made. This is a positive thing, because it means that we can also solve the crises through political decisions - but I see no sign of a change to different policies from the Presidency. It is the same economic policy that takes no account of social or environmental considerations.
What I and many of our citizens are looking for in the programme is workers' rights, which have come into focus following the court rulings, and social issues, where no answers are forthcoming. Neither have we heard anything about the famous progressive equality policy. Where the Stockholm Programme is concerned, it is said that it will create security, but in practice what is emerging is a 'big brother' state that threatens personal privacy. We can never accept restrictions on asylum rights or restrictions on our rights as free citizens in this programme. We need a humane asylum and immigration policy.
(FI) Mr President, ladies and gentlemen, Sweden has always respected human rights and democracy.
Some time ago the Swedish people voted against the euro, and you have respected that decision, although you yourself were strongly in favour. That is why it is rather odd that Ireland should now promptly have to vote once again on exactly the same treaty.
It is the Nordic and the Swedish way to respect the voice of the people. I wish you luck and success in the challenge that you now face. I hope that you will respect the values of the best sort of Nordic democracy: not through compulsion but through cooperation.
I am very pleased that you mentioned the Baltic Sea, and I fully support you in this matter. The Baltic Sea is in difficulties; it is dying and it needs to be saved. The Northern Dimension has been missing in all this, however, and I hope that you will do a lot to promote it, although you made no mention of it.
(DE) Mr President, we need a revolution in democracy. We need bold democrats and in this new period we urgently need an exciting, democratic and genuinely effective Europe.
Creative artists and, in particular, freelance writers, will have a role in identifying the values of this new Europe. Their uncensored imagination will be able to put the bureaucratic genie which aims to destroy democracy back in its bottle. After all, it is exciting ideas that lie behind at the birth of social change. Those who can offer visions of hope which allow them to get inside people's minds - the Swedes have been particularly good at this in the past, and in this respect I have every confidence in my former colleague Cecilia Malmström - can also inspire their interest in socio-political matters.
This is how I deliberately worded the final paragraph of my new book at the beginning of this last election campaign, which brought about major changes and which is linked to a great deal of hope that you in particular from Sweden with your great democratic tradition and transparency will now recognise the signs of the times. We are not only facing the economic crisis - and here the Swedes have shown their cleverness by largely avoiding it - but we also have to deal with a rather ominous swing to the right. I therefore firmly believe that together we democrats must stand up for genuine transparency and in particular we must stand together in the fight against the extreme right.
(NL) My heartfelt thanks for the ambitious plans that you have laid out for the coming six months. I can tell you that we have high expectations of you, as you have had the reputation right from the very beginning of having gone into bat for European integration and for our European values. It is important that the solutions that we put forward and that you are working on to get us out of this economic crisis reinforce our social market economy.
It is also important that these solutions do not only benefit our citizens today and tomorrow, but also provide for our children's future. It is therefore so very important to continue to build towards a sustainable economy and towards preventing climate change. It is good that you give such a high priority to this in your programme. I sincerely hope that your efforts in these areas help to bring the Member States closer together and that, in the run-up to the Copenhagen Conference, you also manage to induce the biggest players on the world stage to really play their part in finding a solution to climate change.
Mr President, the social market economy is also important when it comes to sustainable government finances, since government deficits form a burden for future generations. It is therefore important to respect the Stability and Growth Pact and it is also good that you have said so expressly.
Mr President, it is ironic, but the financial crisis has brought Iceland closer to the European Union. I hope that the Swedish Presidency is welcoming towards Iceland, but that it is also strict in ensuring that Iceland complies with the requirements for accession and that it meets the obligations relating to European legislation and towards the Member States.
(DE) Mr President, Prime Minister, I hope you will allow me in this connection to speak in particular to Carl Bildt, because I would firstly like to touch on the subject of enlargement, particularly in the Balkans.
You mentioned that this enlargement process will be slower than many people on both sides would have wished. However, it is very important to give clear signals. What I expect from the Swedish Presidency is help in particular for the people in south eastern Europe to overcome the problems they are facing there - including the intergovernmental problems - so that they can feel hopeful that the road to Europe will not be blocked off, but that progress can continue to be made, even if it perhaps takes a little longer. However, the appropriate preparations must naturally be made by these countries.
Secondly, I would like to refer to another subject that you mentioned, namely the issue of restructuring the economy and the linking of economic policy and the environment. It has already been said that you have our full support in this. I believe that this is an important task for Europe. It is true that in this regard we are very much at the forefront, but we still have a lot to do. At the same time, unemployment is also rising. The level of unemployment that we are seeing today in Europe has not yet reached its maximum. It will, unfortunately, get even worse.
It is therefore extremely important to mention the other dimension, the social dimension, as we will only receive broad support for the green restructuring of the economy if people feel that their social needs and requirements are also being taken seriously.
The Nordic countries in particular have a lot of good examples of an active labour market policy. We are not able, either as the EU or as individual Member States, to create jobs, but we can help people who have lost their jobs to find work again as quickly as possible. That is what we mean by a social Europe - this active labour market policy that we need in the individual Member States, which the European Union and the Council in particular must give out a clear message about. The green restructuring of the economy will ultimately result in lower, not higher, unemployment. This is what we are calling for.
(SV) Mr President, President-in-Office of the Council, good to see you here! There are many challenges in these turbulent times: a severe economic recession, the uncertainty as regards the Treaty of Lisbon and the negotiations ahead of the climate conference in Copenhagen. You have a lot on your plate.
Prime Minister, a few important points. You also have to convince your colleagues on the Council that protectionism is an abomination. The strength of the EU lies in its open borders and free trade. State subsidies to rescue the car industry are not the solution. The financial crisis cries out for a new global order, but the regulations must be balanced and must not be excessive. This autumn, as some here have mentioned, the EU must come a bit closer to a respectable asylum policy. The energy policy, just as some have said, requires both realism and solidarity. No new gas crises, no unilateral dependence. The Internet was an important issue in the election campaign. Here Sweden has a great responsibility to bring what is known as the Telecoms package to a successful conclusion. The rule of law must also apply in the virtual world.
I had hoped that during this session Parliament would approve the appointment of José Manuel Barroso as President of the Commission for a new five-year period. Now this will not be the case, and I am sorry for that. Now is not the time for the EU to spend its time on institutional power struggles. Now is the time for political leadership and drive.
The euro has proved its strength. When does the Prime Minister think that we in Sweden will be prepared to become full EU members and have the euro in our pockets too? Thank you, and as we say in my party: good luck!
(FI) Mr President, ladies and gentlemen, Sweden now has a huge responsibility for the future of the human race. Prime Minister Reinfeldt, you spoke quite rightly of the climate crisis.
We know that the technology we need over the decades to come exists, and that it is available at a fair price, but the most problematic issue is that climate protection is an incredible challenge to human cooperation. Unfortunately, the negotiations that are currently going on are more like a combination of hide-and-seek and a competition in self-congratulation.
The European Union must have the courage to put forward a proposal regarding not just the EU's own emission reductions, but the principle of burden-sharing, where all industrialised countries accomplish emission reductions according to the Intergovernmental Panel on Climate Change (IPCC) Guidelines. The most important thing is that we achieve the emission reduction targets for 2020. Secondly, it needs to be realised that the developing countries will not be able to adjust to a system of adequate emission limits unless we assist them financially at a completely new level, and the EU should be in a position to make proposals on that too.
(PL) Prime Minister, we listened to your speech with great care and would like to express the hope that the most important points of the programme will be put into effect successfully.
I would like, however, to draw attention to three challenges. The first of these is European solidarity, which is especially important at a time of financial crisis. We cannot allow situations to arise in which particular European countries are treated unequally. We cannot accept a situation in which some are allowed to subsidise their banking sector and others are condemned for attempting to strengthen their shipbuilding sector. That is not solidarity, that is hypocrisy.
Secondly, we are glad that the Baltic Sea Strategy is one of the priorities of the Swedish Presidency. This is an important area of macroregional cooperation. The Baltic ecosystem should be protected from hazards such as the very unsafe, and also financially absurd, Nord Stream project. The need for diversification of energy sources should also be mentioned.
Thirdly, let us remember that Moscow does not restrict itself to turning off the tap, as Georgia discovered. I hope that, as Sweden takes the helm of the European Union for the next six months, it will be as resolute as Minister Carl Bildt, who condemned the Russian aggression against Georgia. I am sure that the Swedish Presidency will be equal to these challenges. It can count on our support.
(DA) Mr President, there are two things that struck me when I read the Swedish Presidency's work programme. The first thing is all the promises about how the EU will be used to create a better economy for solving climate and other problems, but there is not a single word about the problems that the EU creates - the problems that the EU has created in our labour markets, the problems that the EU has created in our fisheries sector, in our economy, in connection with the fight against crime and I could go on. This is the first key observation we can make when reading the Swedish Presidency's work programme - that the EU only represents solutions and that the EU is not a problem. This says more about the Swedish Presidency than it says about the EU. The second thing is that there is no mention of the fact that 2 October will be one of the most significant days in the entire history of the EU, and this will be during the term of the Swedish Presidency. I am, of course, referring to the second referendum. There is not a word about what the Swedish Presidency will do to ensure that the so-called guarantees that have been given to the Irish people will also be regarded as such. We have seen before how people have been deceived - deceived over referendums and deceived over democracy. What will the Swedish Presidency do to ensure that this does not happen again?
(DE) Mr President, President-in-Office of the Council, President of the Commission, I would like to welcome the Swedes and also offer my congratulations that they - as the Prime Minister said - have finally found their way to Europe after a long process. We are very pleased to find that Swedes today are among the best Europeans.
You have presented your programme and it is very ambitious. However, I would like to ask you to consider whether Sweden would have the courage to take the step, particularly after the experience of the financial market crisis, of joining the euro - especially as you said that the Stability and Growth Pact must be complied with. You, of course, have no opt-out clause like the United Kingdom and Denmark, for example, and you meet all of the conditions now. Will you have the courage during your Presidency to stabilise Europe further and become a member of the euro zone?
Prime Minister, I agree with your prioritising of climate policy and the Baltic Sea Strategy, but with regard to your programme in its written form, I have a request: please pay more attention than proposed to combating the financial market crisis. None of the other projects will have a chance if the crisis in the financial markets and in the economy is not resolved as quickly as possible. For this we need clear rules. It is not enough for the City of London once again to determine the course. We need clear rules in the social market economy, because a market economy without rules cannot operate and will not receive majority support. Therefore, you should consider once again - although we fully support your programme - whether you should not give the subject of overcoming the financial market crisis higher priority than you have done so far. Thank you very much and good luck in a difficult time of upheaval.
(Applause)
(ES) Mr President, President-in-Office of the Council, we have all listened to the Swedish Presidency's programme with great interest and appreciation. Its clear priorities are the economy and energy, because the European Union's priority is to help restart the economy and generate employment, curb unemployment and ensure that the Copenhagen meeting in December 2009 is a success.
However, I would like to draw attention to a political, civic and democratic objective, which is to replace the Hague Programme with the programme that will be named after the Swedish capital: Stockholm. The programme combines the achievements of the area of freedom, security and justice over the last five years, which have been very significant in terms of harmonisation, mutual recognition and the principle of trust in relation to fundamental rights and legal protection, but also in relation to active cooperation.
I invite you to be ambitious in this area: firstly, from a substantive point of view, as in all areas related to managing external borders, immigration, asylum, refugees and combating illegal trafficking, organised crime and terrorism it is easy to drift towards reactionary positions that contradict the acquis of fundamental rights that should set the European Union apart and which Sweden identifies with so much, as a country that respects transparency and democratic principles.
Secondly, I invite you to also be ambitious in terms of the form, because the Swedish Presidency is most probably going to clear the way for Lisbon, which firstly means that there will no longer be that double procedural framework of the third and first pillars, which is often confusing. However, and most significantly, it will also mean that Parliament will have greater capacity to monitor the legislative initiatives that the Swedish Presidency implements as part of the Stockholm Programme.
This means that what has so far often been seen as a deficiency of Brussels or of the Council will also be the responsibility of Parliament.
(SV) Mr President, naturally I am very pleased and proud to see my government in the Swedish Presidency and I also think that the programme contains a lot that is good as regards solutions for the climate, jobs, the financial crisis, the Copenhagen Conference, the Baltic Sea Strategy, Community policy, enlargement, Iceland, Croatia, Turkey, etc. However, I can see another matter that is important for the future: namely open Europe, privacy and freedom of expression.
Today the ministers are meeting in Stockholm to discuss the Stockholm Programme. What is good is that this is the strategy for the legislation that is now to be drawn up. Parts of the proposal have been long awaited. Ratification of the European Convention on Human Rights will finally take place, I hope - the rights of the child and of the victims of crime. We can make something really good come of this, but there are also downsides; namely the threat to the open society that the Stockholm Programme contains.
Threats to our open society must be fought off using the methods of the open society. Some of what is contained in the Stockholm Programme is not liberal, and neither is it humane or far-sighted. Registering our travel, the mass storage of personal details and the systematic charting of economic transactions is not liberal, nor is it tolerant or far-sighted. Let Stockholm stand for openness, freedom and tolerance, not registration, supervision and intolerance. Furthermore, I believe that our work in Strasbourg must be discontinued.
Before giving the floor to Mr Stolojan, I should like to welcome a guest of ours, a child who is sitting in seat 505. It gives me particular pleasure to see children taking an interest in European issues and in our institutions because it is important to grow up as Europeans from an early age.
(RO) I wish the Swedish Presidency every success and I believe that the priorities set out are those we have been expecting. The next six months are crucial for Europe's citizens and for the European Union. They are crucial in terms of whether our countries are going to emerge from the economic crisis next year or whether, on the other hand, a large question mark will continue to hang over the economy for another year.
Many proposals and new programmes are being put forward. However, I think it is time for us to assess the impact which the economy recovery programme launched by the European Commission at the start of the year is having, if any at all, and for us to take a close look at the European Union's budget for this year to see which activities have stopped and what resources we can continue to use to come up with new measures.
We also have investment projects planned for the energy sector which have already been approved from that amount of around EUR 3 billion. We will have to take specific measures to implement these projects. I would like to thank President Barroso for his particular contribution to getting the Nabucco project off the ground.
Finally, I would like you to remember the European Union's political commitment to other countries also successfully joining the European Union.
Mr President, we will not overcome the deep financial, economic and jobs crisis - or climate change - as independent, protectionist nation states. Without Europe and the euro we are sunk as a continent, but neither can we continue as a union as though nothing was wrong except a few greedy bankers: budgeting discipline will not solve the problem.
The system is broken and must be deeply reformed. Already the financial institutions are resisting the regulations we need to prevent a future meltdown. We need more integration of our social and economic and climate and energy policies, with the objective of job retention and creation with decent living and working conditions. We need a breakthrough in the climate change summit in December. We need, more than ever now, a recommitment to the Millennium Development Goals and, more immediately, Mr President-in-Office, I regret you did not call for an immediate lifting of the siege of Gaza or indicate any wish to re-energise the search for peace alongside President Obama.
As a Member from Ireland, I would like to remind the House that political irony is a trait much appreciated in Ireland. Jonathan Swift, the author of Gulliver's Travels, once proposed to the British Government that the way of solving poverty in Ireland was to encourage us to eat our babies. Well, I do not think the historical irony of the United Kingdom Independence Party proposing to come to Ireland to campaign for the independence of the United Kingdom from the European Union will be lost on the people of Ireland as a subject for a good belly laugh. It will be something to see Mr Nigel Farage, dressed in his Union Jack and leprechaun hat, arm in arm with Gerry Adams, the former leader of the IRA, and Joe Higgins, my colleague up here in the back, calling for a 'no' vote on the Lisbon Treaty, each with their own lemming-like contradictory agendas. I am confident the Irish people will tell this particular circus what they told Libertas: get lost!
(Applause)
(EL) Mr President, the programme of the Swedish Presidency does indeed include all the important issues which have to do with our times, both present and future.
I shall start with the recession. I assume that the Swedish Presidency will need to go into this issue in greater depth. The social market economy needs investments in the real economy and not simply in financial products such as those which put us in the situation we are in today.
The issue of climate and sustainable development, which also includes social development, and the issue of work, are obviously extremely important issues. However, here too real investment is needed in the economy, together with more control. A market economy which tries to move towards a laisser faire - laisser passer approach is not what we need in Europe.
The issues of crime, home affairs and justice truly concern us all. Organised crime certainly is no longer what it once was and it certainly has links with terrorism and every form of illegal activity. It therefore requires a differentiated approach.
I think what is most important is that we also examine, in relation to the large number of immigrants from third countries, whether the European Union's development policy really did succeed and on which points; in other words, we need a real evaluation and to examine what could or should have been changed in order for illegal immigration to be dealt with in the right way, because we are actually dealing with people and not just political or administrative acts.
The programme of the Swedish Presidency is truly very ambitious, especially, among other things, on trans-Atlantic dialogue. However, on this issue too we must examine whether it is expedient for the European Union to be concerned solely with development and for the United States to be concerned solely with security.
(ET) Ladies and gentlemen, as a representative of Estonia, one of Sweden's neighbours, with which it is connected through the Baltic Sea, I would like to draw attention to one of the Presidency's priorities, namely the Baltic Sea Strategy. The strategy that was initiated with the active participation of my Social Democrat colleague from the previous parliament, current Estonian President Toomas Hendrik Ilves, is very important for the whole of Europe, and I would like to thank the Presidency for making this a priority.
This is also a good example of how initiatives proposed by Members of Parliament can achieve concrete results. I would like to call upon the Swedish Presidency to implement the Baltic Sea Strategy, for which there is now a rare opportunity. In order to do this, we must provide funding for the currently empty budget line in the EU budget. I hope the strategy is passed in the European Council during the Swedish Presidency. There are two other areas that are important to me: as a former Minister of Finance, I consider dealing with the economic crisis and the implementation of transparency in the financial sector to be of great importance... (Speech interrupted)
(LV) Mr President, Mr Barroso, Mr Reinfeldt, firstly I would like to congratulate the Swedish Government on the objectives it has set out for its presidency. This is not an easy time for Europe; it is full of challenges. Of the many important priorities that Sweden has set out for its presidency, I would like to draw attention to the European Union strategy for the Baltic Sea region, and particularly that part of it relating to energy market security. Joint security for Europe's energy market will not be possible so long as divided and mutually isolated markets exist in Europe, both in electricity and in gas. For historical reasons, this problem is particularly pronounced in the Baltic Sea region. In order to resolve this problem and spread the risk relating to energy supply, we need a common European Union energy policy. The foundation stones of such a policy must be not only energy efficiency and renewable resources, but also the creation of a common electricity and gas market with operational interconnections. The European Union's strategy for the Baltic Sea region is a step in the right direction. Its aim is to gradually connect up the energy markets in the region, overcoming deficiencies in interconnections and creating common market mechanisms. The legacy of the Soviet Union occupation in the Baltic Sea region is a split and partially isolated market, which increases our energy supply risk. Our challenge for the future is to change this situation, and by doing so boost our joint energy security. I wish the Swedish Presidency luck in making an energetic start on this important task. Thank you for your attention.
(SV) Mr President, Prime Minister, if we are to get a good international climate agreement we must also listen to other countries. If we do so we will realise that firstly what is required is that the EU and other countries take greater responsibility for reducing our emissions at home, and secondly that the EU and other industrialised countries state in concrete terms how we will contribute economically to the climate work of poorer countries.
The fact that up to now the Swedish Government has worked against this has unfortunately undermined the opportunities to get a good agreement in Copenhagen. The Council of Ministers must also realise this, and I would therefore ask two questions. Is the Swedish Presidency prepared to contribute to a good international climate agreement by making a greater part of the EU's cuts in emissions on home soil? When does it intend presenting specific proposals to finance the climate work of poor countries?
Mr President, I would like to congratulate the Swedish Presidency on its historic opportunity to steer the EU toward implementation of the Lisbon Treaty.
I would like to make three points. First, it is of extreme importance to have the new Commission made operational as soon as possible. Institutional uncertainty cannot be used as an excuse to delay the formation of the new Commission. These arguments sound really hypocritical. To come out of the economic crisis and to create new jobs, we need more than ever a strong, independent and innovative Commission.
Second, I would like to commend the Swedish Presidency on taking the lead in the implementation of the Baltic Sea Strategy, which was initiated by the European Parliament. However, there is also a special budget line for this strategy which is still empty. We cannot expect a positive change in the environmental situation in the Baltic Sea by relying only on ad hoc projects. We certainly need also coordinated support from the EU budget.
Third, for Estonia the Stockholm programme is important. It should also include a programme for using modern IT. I am wondering whether the establishment of an agency for the operational management of large-scale IT systems in the area of freedom, security and justice would be of help in implementing this strategy.
(SV) Mr President, congratulations on your appointment. I would also like to thank Fredrik Reinfeldt for an extraordinary review and report. We all now expect great achievements in Copenhagen, although it must also be emphasised that this is to be an international event. Expectations have really been raised, but I dare say that if not all the groups are satisfied with the result then it will not be the end of the world.
Naturally the economic crisis has been highlighted here. The big groups, the big companies always get attention. I would like to emphasise that the small loyal subcontractors should not be forgotten either when financial matters are under discussion. I would also like to underline the specific values of the Baltic Sea Strategy. I believe that the Baltic Sea Strategy could increase the legitimacy of the entire EU. Europe's largest inland sea can and must be saved. The Baltic Sea Strategy can also help to check the crime trend and trafficking. This is also an important environmental issue that you could say demands its own Copenhagen Conference.
I am pleased that the work on a border solution between Croatia and Slovenia is on the agenda and that the Cyprus question is also being resolved. We are all anxious to see this. We will also, I believe, gradually see the Nordic region enlarged here in the EU to include Iceland and, I imagine, also Norway within the not too distant future.
President Barack Obama gave an extraordinary speech about Africa in Africa the other day. I have reason to stress that Sweden can be proud of its work and I hope that we can continue to hold the flag of solidarity high in the future.
(NL) I think that we and the European project stand at a real crossroads. The Treaty of Lisbon, the Copenhagen climate conference and a vigorous approach to tackling the financial and economic crisis are the three great issues that you will have to deal with over the coming six months, and if we can bring them to a successful conclusion, Europe really could take a quantum leap forwards.
You are no doubt aware that a large majority of MEPs are ready to lend their backing to this route and I would like to urge you, with a quip, to leave the critics and the barking dogs to make their racket on the sidelines. Let them not distract you from your mission, your purpose. I believe that we must concentrate on the essentials.
Allow me to point out just one issue, Prime Minister Reinfeldt. It is crucial that we concentrate on one of the top priorities, namely an aggressive plan for the future of the automotive industry in the European Union. In my opinion, we have not had such a plan up to now, or at least we have had too little of one, and I think that you would agree with us there. It is definitely not too late. The rescue plan for Opel is in full swing and the world, and even Europe, is not rid of the demons of protectionism. They are slumbering beneath the surface, and Swedish society is just as affected as we in Belgium are, just as they are in France, Germany and Slovakia. We are all in the same boat.
What is needed is for us to approach this in solidarity with one another, with a coordinated, rather than an 'every man for himself' approach, and that we do not attempt to clip each others' wings. Mr President, I think that you have a unique opportunity here to work with the President of the Commission - this also sends a clear signal to the Commission - to draw up a joint plan, a joint plan, Mr Barroso, for the future of our car factories, thereby steering them into the 21st century.
We believe that the energy-efficient and environmentally-friendly car can be realised in Europe's existing car assembly factories and we are counting on you, Mr Barroso and Mr Reinfeldt, being on our side.
(HU) In our view, Sweden is synonymous with Europe. This country is the home of prosperity, security and freedom, where the issues of human rights and freedoms are just as important as economic and climate change concerns. Then we have the parliament of an EU Member State which adopted a language law on 30 June 2009 stipulating that if anyone, including all of you, does not call that country's capital city by its name in the country's official language, Bratislava, but uses its German name, Presburg, or Hungarian name, Pozsony, they may very well end up paying a fine of EUR 5 000. The explanatory memorandum to the language law amendment states that protection of the national language in certain cases overrides the freedom of speech and right to privacy. A European Union which adopts such a law is no longer a Europe of freedom. I ask the Swedish Presidency to do its utmost to ensure that this law is repealed and that the Slovak head of state does not sign it.
(HU) I would like to draw your attention to two of the Swedish Presidency's priorities which I was delighted to see on this list. The first of these priorities is the unequivocal opposition to discrimination, racism, anti-Semitism, xenophobia and homophobia. I think that the importance of this issue is particularly underlined by the fact that we saw how evident the level of support was for the far right in several European countries during the European Parliament elections. This therefore makes it the responsibility of every one of us, including Parliament and the current Presidency, to ensure that the most vulnerable do not end up in a precarious situation. In particular, we must do everything to ensure that there is no cooperation between those parties professing to be democratic and the extremist parties. A very good example of this is the Slovak language law, mentioned already today on several occasions, which is severely discriminatory, as was described. The second priority which I would like to welcome is the series of European measures to be adopted, aimed at the integration of Roma communities.
(PL) Mr President, continuation of enlargement of the European Union and the future of the Treaty of Lisbon are among the objectives of the Swedish Presidency. The German Constitutional Tribunal ruled recently that the Treaty of Lisbon can be accepted only on condition that the precedence of the Bundestag and the Bundesrat are safeguarded, which calls into question the idea of European federalism. The Treaty of Lisbon has, therefore, turned out to be a legal monster, which has been noticed not only by the Germans, but also by the Irish in a referendum and by the Presidents of the Czech Republic and Poland. In this context the Swedish Presidency should initiate a Europe-wide debate on the subject of the role of the national parliaments of all the 27 Member States, and should develop a new model of cooperation between sovereign European nations.
It is, therefore, to be hoped that the Swedish Presidency, which I wish much success, will listen with greater attention to the voice of the citizens.
(MT) I would also like to laud Prime Minister Reinfeld for staying with us until the very end of this discussion. We will be looking to the Presidency to implement three important priorities. The first is the Stockholm Programme on the area of justice, freedom and security. We have to ensure that agreement is reached on this programme as soon as possible. The second priority is the implementation of the Pact on Immigration and Asylum. We will be looking to you Prime Minister to ensure that you will implement the Pact that was agreed upon last year. Thirdly, last month, during the European Council, agreement was reached regarding the pilot project on burden sharing in the field of immigration. You have a great deal of work ahead of you Prime Minister, and we, together with our President, will be monitoring you closely to guarantee that this work is carried out.
(PT) Since Dag Hammarskjöld, Sweden has distinguished itself as a member of the United Nations (UN). It therefore knows that, without bodies with universally recognised legitimacy and representativeness, there will be no political force to conclude Kyoto2, the Doha Round or the Millennium Development Goals, or to regulate the global economy, not to mention defend human rights.
It is regrettable that the Swedish Presidency is resigning itself to the informal and disputed framework of the G20. It is tragic that the EU - this locomotive of the world according to Mr Barroso, who was citing the UN Secretary-General - is leaderless and lacking in any strategic vision in this area, at a time when President Obama is proclaiming his commitment to global governance. Instead, on our side, we have only heard the Pope insisting on the urgent need to reorganise the UN Security Council and the Bretton Woods Institutions.
Mr President, why is the Swedish Presidency refusing to lead Europe into forcing reform of the UN Security Council, by demanding a seat at the table for the European Union with the entry into force of the Treaty of Lisbon?
(GA) Mr President, the referendum on the Treaty of Lisbon, which will be held in Ireland on the second day of October this year, will be one of the most important events to occur during the period of the Swedish Presidency.
Ireland has received legal guarantees in a range of policy areas and this is helping greatly to alleviate the concerns that the people of Ireland had in the referendum last year. Now, it is incumbent on those of us who believe that a vote in favour of the Treaty will be to the benefit of Ireland to work to progress this new arrangement in my country.
If the Treaty of Lisbon succeeds - and I hope that the referendum will be passed - the various countries will be able to nominate a member to the Commission. Those in favour of the Treaty cannot afford to be complacent in any way. We must do our utmost to ensure its success.
(The President cut off the speaker)
(PL) Mr President, I would very much like to thank Prime Minister Reinfeld for including in his priorities the need to develop cooperation with our Eastern neighbours. I would also like to thank him for Sweden's engagement in development of the Eastern Partnership.
In this context I would like to point out that in the next six months, we as the European Union and Sweden as the Presidency will have to face up to problems relating to the disregard of human rights in Belarus. For six months now, three entrepreneurs, Mr Avtukhowich, Mr Leonov and Mr Osipienko, have been held in detention and have not been able to obtain a just verdict. Of 12 young activists who took part in a demonstration in January 2008, 11 were given custodial sentences, and several days ago one was sentenced to a year in prison. Prime Minister, in the next six months please pay attention to the question of breaches of human rights in Belarus.
President-in-Office of the Council. - (SV) Mr President, I hope I can return a little of the time I borrowed earlier.
(The President briefly cut off the speaker)
I know that you are waiting for a vote. Allow me to thank you for having represented your respective party groups very well. I note your eagerness and the expectations that there are of the Swedish Presidency, your desire for us to be more of a driving force in climate negotiations and to take action to combat the financial crisis and economic recession. You have noted our Baltic Sea Strategy, our Stockholm Programme, our continued efforts to drive forward the matter of enlargement, and I would like to thank you all for the support we are experiencing in this.
I also know that the transition to the Treaty of Lisbon will mean that we meet again, and that we have a great deal to do together this autumn. A number of the ministers in my cabinet are here with me today. We have noted and carefully followed your questions and views. I hope that we will cooperate closely and I hope to see you again in the autumn.
We also count on constant discussion and keeping in contact with the Presidency. It is very important for the European Parliament. It is the beginning of our term of office and we must do many things, and this is a very good starting point: the Swedish Presidency. Thank you very much, Prime Minister.
I would also like to thank the President of the European Commission.
(Applause)
The debate is closed.
Written statements (Rule 149)
I welcome the Swedish Presidency's proposal to focus on questions of policy instead of constitutional questions during its presidency.
However, the Council has decided to ignore the democratically expressed will of the Irish people, and they have made a decision to force the Treaty of Lisbon through.
Unfortunately, the policy framework that they are pursuing is the same failed agenda of deregulation and liberalisation. This is not the appropriate response to the economic crisis. The complete opposite is the case, namely that it is a continuation of the same policies that instigated the crisis, and it is these same policies that are being further strengthened in the Treaty of Lisbon.
We are told that we need the Treaty of Lisbon because it has been long years in the making. But the Treaty of Lisbon was drafted and agreed before the economic crisis, and is based on policies that helped to ignite the crisis. To force through those outdated policies now would be disastrous, for it would make the crisis worse.
There is a need for new policies for a new era. There is a need for a new Treaty for a new era.
As far as climate change is concerned, it is important that the Swedish Presidency does its best to achieve a robust deal in Copenhagen.
in writing. - The incoming Swedish Presidency has many challenges but the greatest is the need to ensure that the EU respects the sovereignty of the Member States and does not ride roughshod over the democratic rights of the peoples of Europe.
Far too often the concerns and interests of our peoples are ignored in the headlong rush to advance the federalist agenda exemplified in the Lisbon Treaty.
Looking to changes ahead, the preparations for the reform of the common agricultural policy in 2013 will be an issue during this Presidency. The voice of areas heavily dependent on farming, like Northern Ireland, must be heard during those discussions and in the debate on reform of fisheries policy.
We have a great duty to help and protect our constituents at this time of great financial turbulence. The EU must not put further obstacles in the way of economic growth and stability.
in writing. - (PT) The anti-social programme of the Swedish Presidency of the Council of the European Union represents a dangerous step forward in the expansion of neoliberal policies. It reflects the relentless pursuit of these policies, despite all the evidence, by the leaders of capitalism in the European Union, who are forgetting that their policies are the main cause of the economic and social crisis.
Although, in the presentation of its programme, the Swedish Presidency did refer to people and the problems of unemployment, it did not mention a single measure to change the existing policies which have caused these problems. Quite the contrary. In particular it highlighted the policy of free competition in the widest range of areas, including in services and foreign trade. It has gambled everything on the recovery of the financial markets, on the resumption of the paradigms of the Stability Pact and on the defence of neoliberalism, which will certainly result in new attacks on social and labour rights.
It also did not forget to insist on a new referendum in Ireland on the draft Treaty of Lisbon, already planned for 2 October, in a continuation of the blackmail of the Irish people in order to move forward more quickly with the destruction of public services and the reduction of social rights, including in the areas of social security, health, water, social protection and workers' rights. It is not difficult to predict that it will submit new proposals for directives, which will try to adopt the same lines as those proposals that were rejected in the previous legislative term.
I welcome the incoming Presidency and would like to express the hope that as the third member of the Council troika, Sweden will continue the work which was started during the Czech and French Presidencies in the area of Roma social integration. There were many factors which hampered the outgoing Czech Presidency's work, but the overall picture in terms of Roma issues is nevertheless positive. In fact, the Roma Platform held its first meeting in April in Prague, while, in June, the European Council strengthened its general objectives in terms of offering Roma equal opportunities by calling on the Commission and Member States to combat the poverty and social exclusion affecting Roma.
In the same document the Council adopted the common basic principles set out in Prague for achieving Roma social integration, with a call to public policy-makers to take these principles into consideration and comply with them. Based on the results achieved by the troika so far, I hope that the Swedish Presidency will at least focus greater attention than before on Roma issues. For example, I hope that the forthcoming conference on the inclusive labour market to be held in October and the Equal Opportunities Summit due to take place in November will deal with the issue of Europe's largest minority as a main priority. Indeed, in terms of population size, it is considerably larger than the population living in the Baltic region, designated as a priority by this Presidency. I also hope that the Swedish Presidency will go beyond the theoretical approaches already adopted and the organisational issues decided and start to take specific actions, thereby actually putting these frameworks into practice.
The Stockholm Programme, which is a priority for the Swedish Presidency, must provide support in reinforcing the area of freedom, security and justice, as well as in promoting economic activity during the current crisis, especially in view of the possibility of the Treaty of Lisbon coming into force.
The success of the Stockholm Programme will help make Europe more accessible to its citizens. This success will be reflected in the enforcement of the right of freedom of movement for all European citizens and the comprehensive implementation of the mutual recognition principle in civil and criminal matters at EU level.
The Swedish Presidency must continue the efforts of the French and Czech Presidencies, whose priorities were to provide all workers in the EU with complete access to the Community's labour market, a freedom which is most symbolic of European citizenship.
In order to do this, Member States must actively participate through concrete actions in abolishing the virtual borders inside the EU which are detrimental to citizens' freedom of movement, as they encounter administrative and legal difficulties when they live and work in another Member State.
The freedom of movement must be a reality for all EU citizens, especially during a time of economic crisis, which highlights the need to promote unrestricted mobility among the workforce. This mobility can be self-regulating and ensure flexibility, as well as reduce the amount of undeclared work and the natural unemployment rate.
The EU is facing huge challenges nowadays: the economic and financial crisis, the alarming rise in unemployment and climate change. The unemployment rate in the EU is 8.9% at the moment, while 19% of young people under the age of 16 and 19% of elderly people are exposed to the risk of poverty. People are losing their jobs, many businesses are going bankrupt, while national budgets are in major deficit. The EU's Swedish Presidency has a huge responsibility towards its citizens. It must restore their hope of a decent living and lay the foundations for economic recovery by getting everyone to pull together. Such measures as increasing energy efficiency, using energy from renewable sources and improving the EU's energy security feature among the Swedish Presidency's priorities. I hope that the EU's Swedish Presidency will mark the start of an age of prosperity, guaranteeing a period of economic growth for the next 40-50 years. I believe that, now more than ever, we need to invest in education, research, energy efficiency and, above all, in people. Sweden is renowned for its social policies and high standard of living. This is why I would like, along with my fellow Members in the European Parliament and every citizen in Europe, to wish you every success, and we hope that this term will provide the springboard to a new future.
in writing. - (EL) The priorities of the Swedish Presidency mark an escalation in the anti-grassroots attack by the EU, the aim of which is to safeguard the ongoing profitability of euro-unifying capital by shifting the burden of the capitalist recession on to the working class and grassroots classes. The Swedish Presidency is seeking to speed up capitalist restructurings, within the framework of the Lisbon Strategy. At the epicentre of this anti-labour attack are wage and pension cuts, the complete demolition of labour relations, workers' rights and social protection and insurance systems and even greater commercialisation of health and education.
The 'green economy' is being designed so that, on the pretext of combating climate change, new profitable sectors of activity can be opened up for capital.
The Stockholm programme is endeavouring, in the name of combating terrorism and organised crime, to reinforce the bourgeois political system still further, so that they can combat grassroots reactions and step up repressive measures against immigrants.
The strategy on the Baltic has paved the way for a more aggressive approach by the euro-unifying monopolies in the countries on the eastern borders of the ΕU, in a bid to strengthen their position in the imperialist competition.
Using 'guarantees' as a smoke screen and blatant coercion, they are trying to grab the Irish vote in order to implement the anti-grassroots Treaty of Lisbon.